Citation Nr: 0015893	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-17 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diverticular disease, 
claimed to have been aggravated by the service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

REMAND

The veteran served on active duty from November 1945 to 
November 1948, and from November 1948 to January 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision.  The Board denied 
entitlement to service connection for diverticular disease on 
a secondary basis in a January 1999 decision.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1990) (hereinafter the 
Court).  

The Secretary filed a motion to remand the January 1999 
decision to the Board, and that motion was granted by the 
Court in November 1999.  The remand was for the purpose of 
obtaining additional medical opinion or to afford the veteran 
another examination in order to clarify his medical 
situation.  The actions were deemed necessary due to the 
presence of conflicting medical opinions.  A private medical 
statement, from B. Sabbaghian, M.D., dated in October 1995, 
is to the effect that the veteran had diverticulosis-
bleeding persists possible secondary to hypertension.  A May 
1997 statement from Dr. Sabbaghian refers to the October 1995 
hospitalization and states that "[s]tudies show that [the 
veteran]'s diverticulosis was exacerbated due to his 
hypertension".  A November 1997 statement from a VA 
physician reflects:  

To my knowledge, there is no evidence 
that diverticular disease is aggravated 
by hypertension or blood pressure out of 
control.  While it is possible that 
elevated blood pressure might result in 
increased bleeding during diverticulosis, 
there is no proof that I can provide that 
would support or refute this possibility.  

Nevertheless, the total amount of 
disability that this veteran is 
experiencing as a result of his 
diverticular disease is minimal to none.  
Therefore, the amount of disability due 
to aggravation by the service-connected 
hypertension must also be minimal to 
none, if not less.  This is assuming that 
there is an aggravation of the 
diverticular disease with hypertension. 

The Court held that the VA medical statement was too 
equivocal to form the basis of the Board's decision.  It was 
noted that although the physician opined that there was no 
evidence that diverticular disease was aggravated by 
hypertension, the physician later stated that assuming such 
aggravation was present, it was minimal to none.  Also, it 
was noted that diverticular disease was asymptomatic.  
Consequently, the Board was instructed to obtain another 
medical opinion or examination if deemed appropriate.  In 
view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The veteran should be afforded 
another examination to determine the 
current nature of any existing 
diverticular disease.  If such disease is 
found, the examiner is requested to offer 
an opinion as to the medical likelihood 
that diverticular disease was either 
caused or worsened by his service-
connected hypertension.  All indicated 
special studies and tests should be 
accomplished.  The clinical basis for the 
medical opinion should be set forth in 
detail.  The claims folder should be 
available to the examiner.

2.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




